 

 

 

 

Exhibit 10.3

SECOND AMENDMENT

TO

SOUTHERN FIRST BANK

SALARY CONTINUATION AGREEMENT

 

 

            THIS SECOND AMENDMENT TO SALARY CONTINUATION AGREEMENT (this
“Amendment”) is executed by the undersigned to be effective September 30, 2013. 
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Salary Continuation Agreement (the “Agreement”) by
and between Southern First Bank, N.A. (the “Bank”) and Fred Gilmer, III (the
“Executive”) dated October 30, 2006, as previously amended on October 1, 2008.

 

W I T N E S S E T H :

 

            WHEREAS, on April 1, 2013, the Bank converted from a national bank
charter to a South Carolina state bank charter and the Bank’s name was changed
from Southern First Bank, N.A. to Southern First Bank;

 

            WHEREAS, on September 13, 2013, the Board of Directors of the Bank
approved and authorized the Bank to amend Section 7.14 of the Agreement to
reflect the Board of Directors’ determination that it is no longer in the best
interests of the Bank to provide to the Executive the Gross-Up Payment Amount in
the event the Total Benefits to be paid to the Executive under the Agreement
become subject to the Excise Tax under Section 280G of the Internal Revenue Code
of 1986 as further described in Section 7.14 of the Agreement; and

 

            WHEREAS, the parties now desire to enter into this Amendment to
reflect the name change of the Bank and amend Section 7.14 of the Agreement to
eliminate the potential Gross-Up Payment Amount and revise any other sections of
the Agreement related thereto.

 

            NOW THEREFORE, in consideration of the matters set forth above, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

           

            1.    Any and all references in the Agreement to Southern First
Bank, N.A. shall now be references to Southern First Bank.

 

            2.    Section 7.14 Internal Revenue Code Section 280G. of Article 7
of the Agreement is hereby amended by deleting it in its entirety and replacing
it with the following Section 7.14:

 

1


 

--------------------------------------------------------------------------------

 


 

 

 

 

“7.14   Internal Revenue Code Section 280G.  If as the result of a Change in
Control the Executive becomes entitled to acceleration of benefits under this
Agreement or under any other plan or agreement of or with the Bank or its
affiliates (together, the “Total Benefits”), and if any of the Total Benefits
will be subject to the Excise Tax as set forth in sections 280G and 4999 of the
Internal Revenue Code of 1986 (the “Excise Tax”), the Bank shall reduce any
payment pursuant to this Agreement to the least extent necessary so that no
portion of the payment shall be subject to the Excise Tax, but only if, by
reason of such reduction, the net after-tax benefit received by the Executive as
a result of such reduction will exceed the net after-tax benefit that would have
been received by the Executive if no such reduction were made.  If, however,
such payment is not reduced as described above, then such payment hereunder
shall be paid in full to the Executive and the Executive shall be responsible
for payment of any Excise Taxes relating to the payment.”

 

            3.    Section 2.4.2 Payment of Benefit. of Article 2 of the
Agreement is hereby amended as follows:

 

            “2.4.2 Payment of Benefit.  The Bank shall pay the Change-in-Control
benefit under section 2.4 of this Agreement to the Executive in one lump-sum
within three (3) days after the Change in Control.  Payment of the
Change-in-Control benefit shall fully discharge the Bank from all obligations
under this Agreement, except the legal fee reimbursement obligation under
section 7.13 and the obligation to make section 280G excise-tax gross-up
payments under section 7.14.” [changes marked]

 

            4.    Except as expressly herein modified and amended, all terms,
provisions, and conditions of the Agreement shall remain in full force and
effect.

 

            5.    This Amendment may be executed in counterparts, each of which
shall for all purposes be deemed an original, and all of such counterparts shall
together constitute one and the same amendment.

 

            6.     This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective heirs, legal representatives and
assigns.

 

 

[Signatures appear on the following page.]

 

 

           

2


 

--------------------------------------------------------------------------------

 


 

 

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed the 30th day of September, 2013, effective as of the date first written
above.

           

 

EXECUTIVE:                                                                                                                                                
BANK:

                                                                                                                                                                   
Southern First Bank

 

 

/s/Fred Gilmer, III                              
                                                                                                       
By:      /s/R. Arthur Seaver, Jr.                       

Fred Gilmer,
III                                                                                                                                          
            R. Arthur Seaver, Jr.

 

                                                                                                                                                                   
Its:            Chief Executive Officer               

 

 

                                                                                                                                                                   
And By:/s/James B. Orders, III                     

                                                                                                                                                                 
               James B. Orders, III

 

                                                                                                                                                             
      Its:            Chairman of the Board                 

 

                                                                                                                                                                               
                                                                       
                                                                                                           
                                                                       3


 

 